Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Stone on 09/27/21.

The application has been amended as follows: 

Claim 11 (Currently Amended) An anhydrous heat transfer medium capable of working in a heat transfer process without need of applying any external work, the anhydrous heat transfer medium has: an ozone depletion potential of less than 0.01; and a global warming potential of less than 500; wherein the anhydrous heat transfer medium comprises perfluorobutane methyl [ether.] ether, and at least one of cis-1-chloro-3,3,3- trifluoropropene and cis-1,1,1,4,4,4-hexafluorobutene.

Claim 31 has been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The above examiner’s amendment was made to correspond independent claim 11 to the allowable subject matter indicated by the examiner in the Office Action mailed 05/13/21. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761